Citation Nr: 0321647	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-06 970A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a fungal 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for a liver 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision from the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

Prior to the filing of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In addition, after the filing of the claims, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA 
and the implementing regulations are applicable to the issues 
on appeal.

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  The Board further notes that the most recent VA 
examination of the veteran's skin is not adequate for rating 
purposes.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  It should inform the veteran 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will not be able to readjudicate 
his claims before the expiration of the 
one-year period unless he waives the one-
year response period.  .  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any case, the RO 
should obtain copies of any current VA 
records pertaining to treatment or 
evaluation of one or both of the 
disabilities at issue.  

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a skin examination.  The 
claims file must be provided to and 
reviewed by the examiner.  The examiner 
should describe all current 
manifestations of the service-connected 
fungal disorder, to include the areas of 
involvement and exudation, itching, 
disfigurement, ulceration, exfoliation, 
crusting and systemic or nervous 
manifestations.  The examiner is further 
requested to identify the approximate 
percentage of exposed body area affected 
by the fungal disorder.  The examiner 
should state whether the fungal disorder 
has required (and for what duration) 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  The 
examiner should, to the extent possible, 
distinguish the manifestations of the 
service-connected fungal disorder from 
those of any other disorders, to include 
diabetes.  The examiner should 
specifically indicate whether it is at 
least as likely as not that the veteran's 
toe amputation is etiologically related 
to the service-connected fungal disorder.  
The rationale for all conclusions reached 
should be provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims.  The 
RO should consider the former and current 
criteria for evaluating skin disorders.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

